                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION
ALONZO HOYE                                           PETITIONER
v.                        CIVIL ACTION NO. 5:18cv114-DCB-FKB
SCOTT MIDDLEBROOKS                                    RESPONDENT


              ORDER ADOPTING REPORT AND RECOMMENDATION


     This matter is before the Court on Magistrate Judge F.

Keith Ball’s Report and Recommendation [ECF No. 15], to which no

objections have been filed. Having carefully reviewed the same,

the Court finds the Report and Recommendation to be well taken

and hereby adopts it as the findings and conclusions of this

Court.

     In his Petition for Writ of Habeas Corpus Alonzo Hoye

(“Hoye”) challenges the Mississippi Department of Corrections

(“MDOC”)’s calculation of his Earned Release Supervision (“ERS”)

date. Hoye brings his Petition pursuant to 28 U.S.C. § 2254,

which requires a petitioner who is in custody pursuant to a

state court judgment to exhaust the remedies available in the

courts of the State. Hoye is in custody pursuant to a state

court judgment as he pleaded guilty to two counts of simple

robbery in the Circuit Court of Adams County, Mississippi.

Magistrate Judge Ball found:


                                 1
          “Petitioner has never presented these claims to the
          state court, and no relief would now be available
          because the thirty-day period to seek judicial review
          of an adverse decision rendered by the ARP
          [Administrative Relief Program] has now run. See Miss.
          Code Ann. § 47-5-807 (2019). Thus, Petitioner has
          technically exhausted his state court remedies on
          these claims, see Sones v. Hargett, 61 F.3d 410, 415-
          416 (5th Cir. 1995), and they would now be
          procedurally barred in state court. A federal court
          may not review the merits of a procedurally-barred
          claim absent a showing either of cause for the default
          and actual prejudice or that failure to address the
          claim would result in a miscarriage of justice. Id.”
[ECF No. 15] at 4. This Court agrees with the Report and

Recommendation and finds that the Petitioner has failed to show

cause for the default as the Petitioner is very familiar with

the ARP program. Additionally, the Court agrees that the merits

of the claim are wholly without merit.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the Court ADOPTS

Magistrate Judge F. Keith Ball’s Report and Recommendation [ECF

No. 15] as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 9] is hereby GRANTED and the Petition for Writ

of Habeas Corpus [ECF No. 1] is DISMISSED WITH PREJUDICE.

     A final judgment pursuant to Rule 58 of the Federal Rules

of Civil Procedure shall be entered on an even date herewith.



                                2
SO ORDERED this the 10th day of March, 2020.

                                    /s/ David Bramlette__________
                                     UNITED STATES DISTRICT COURT




                                3
